Exhibit 10.1

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT dated as of April 27, 2006 (this “Amendment”) amends the
Credit Agreement dated as of March 9, 2006 (the “Credit Agreement”) among Kanbay
International, Inc. (the “Company”), various financial institutions
(collectively, the “Lenders”) and LaSalle Bank National Association (“LaSalle”),
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement are, unless otherwise defined
herein or the context otherwise requires, used herein as defined therein.

 

WHEREAS, the parties hereto desire to reflect the exercise by the Company of the
increase in the aggregate commitments under the Credit Agreement, the addition
of new Lenders and the reallocation of commitments and loans under the Credit
Agreement, and to make certain other related changes to the Credit Agreement, as
more fully set forth below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. AMENDMENTS. Upon the satisfaction of the conditions precedent set
forth in Section 3, the Credit Agreement shall be amended as follows:

 

1.1                                 Amendment of Definition. The definition of
“Revolving Commitment Amount” is amended in its entirety to read as follows:

 

Revolving Commitment Amount means $100,000,000, as reduced from time to time
pursuant to Section 6.1.

 

1.2                                 Deletion of Section 2.6. Section 2.6 is
deleted.

 

1.3                                 Amendment to Section 10.1.8. Section 10.1.8
is amended by inserting the word “than” immediately before the phrase “10
Business Days”.

 

1.4                                 Amendments to Annex A and Annex B. Annex A
and Annex B are replaced by Annex A and Annex B, respectively, hereto.

 

SECTION 2  Addition of Parties. Upon the satisfaction of the conditions
precedent set forth in Section 3, each financial institution listed on the
signature pages hereof other than LaSalle (each a “New Lender”) will become a
Lender under and as defined in the Credit Agreement with a Revolving Commitment
and a Term Commitment in the amounts shown on Annex A to the Credit Agreement as
amended hereby. In addition, HSBC Bank USA, National Association will be the
Syndication Agent and each of Citibank, F.S.B., National City Bank of the
Midwest and U.S. Bank National Association will be a Co-Documentation Agent (and
the Syndication Agent and the Co-Documentation Agents will have the benefit of
the provisions of Section 14.13 of the Credit Agreement in such capacities).

 

SECTION 3. CONDITIONS PRECEDENT. The amendments set forth in Section 1 and the
addition of parties set forth in Section 2 shall become effective when the
Administrative Agent has received:

 

--------------------------------------------------------------------------------


 

(a)                                  Amendment. Counterparts of this Amendment
executed by the Company, the Administrative Agent and each Lender (including
each New Lender).

 

(b)                                 Confirmation and Amendment. A confirmation
and amendment substantially in the form of Exhibit A executed by each Loan
Party.

 

(c)                                  Notes. A Note for each New Lender executed
by the Company.

 

SECTION 4.                                REPRESENTATIONS AND WARRANTIES. The
Company represents and warrants to the Administrative Agent and the Lenders
that, immediately after the effectiveness of the amendments set forth in
Section 1 and the addition of parties set forth in Section 2, (a) each warranty
set forth in Section 9 of the Credit Agreement shall be true and correct in all
material respects as of the date of the execution and delivery of this Amendment
by the Company, with the same effect as if made on such date (except to the
extent stated to relate to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date), and (b) no Event of Default or Unmatured Event of Default exists.

 

SECTION 5.                                MISCELLANEOUS.

 

5.1                                 Continuing Effectiveness, etc. The Credit
Agreement, as modified hereby, shall remain in full force and effect and is
hereby ratified, approved and confirmed in all respects. After the effectiveness
of this Amendment, all references to the Credit Agreement in the Loan Documents
shall be deemed to refer to the Credit Agreement as modified hereby.

 

5.2                                 Counterparts. This Amendment may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Receipt of an executed signature page to this Amendment by facsimile or other
electronic transmission shall constitute effective delivery thereof.

 

5.3                                 Governing Law. THIS AMENDMENT SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

5.4                                 Successors and Assigns. This Amendment shall
be binding upon the Company, the Lenders and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of the
Company, the Lenders and the Administrative Agent and the respective successors
and assigns of the Lenders and the Administrative Agent.

 

5.5                                 Confirmation by New Lenders. Each New Lender
confirms to the Company and the Administrative Agent that, as of the date
hereof, the Company will not be obligated to pay any amount to such Lender under
Section 7.6 or 8.1 of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

KANBAY INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

     /s/ William Weissman

 

 

Name:

    William Weissman

 

 

Title:

      CFO

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent, as Issuing Lender and as a Lender

 

 

 

 

 

 

 

 

 

By:

     /s/ Daniel E. Sullivan, Jr.

 

 

Name:

    Daniel E. Sullivan, Jr.

 

 

Title:

      First Vice President

 

 

 

 

NEW LENDERS:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

     /s/ John G. Tierney

 

 

Name:

    John G. Tierney

 

 

Title:

      First Vice President

 

 

 

 

CITIBANK, F.S.B., as Co-Documentation Agent
and as a Lender

 

 

 

 

 

 

 

 

 

By:

     /s/ Scott A. Miller

 

 

Name:

    Scott A. Miller

 

 

Title:

      Vice President

 

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK OF THE MIDWEST, as
Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

     /s/ Michael L. Monninger

 

 

Name:

    Michael L. Monninger

 

 

Title:

      Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Co-
Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

     /s/ Matthew J. Schulz

 

 

Name:

    Matthew J. Schulz

 

 

Title:

      Vice President

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

By:

     /s/ Authorized Signatory

 

 

Name:

    Authorized Signatory

 

 

Title:

      Relationship Manager

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

 

 

By:

     /s/ Jillian L.R. Bales

 

 

Name:

    Jillian L.R. Bales

 

 

Title:

 Vice President/Senior Relationship Manager

 

 

--------------------------------------------------------------------------------